will not issue when the petitioners have a plain, speedy, and adequate
                remedy at law, NRS 34.170; NRS 34.330, and we have consistently held
                that an appeal is generally an adequate legal remedy precluding writ
                relief. Pan u. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d 840,
                841 (2004).
                              Having considered the petition and appendix, we conclude
                that our intervention by way of extraordinary relief is not warranted.
                NRAP 21(b)(1); Smith, 107 Nev. at 677, 818 P.2d at 851. Specifically,
                petitioners have an adequate legal remedy in the form of an appeal from
                any adverse final judgment.     Pan, 120 Nev. at 224, 88 P.3d at 841.
                Accordingly, we
                              ORDER the petition DENIED.




                                                           Saitta


                cc: Hon. Susan Johnson, District Judge
                     Hansen Rasmussen, LLC
                     Cottle Law Firm
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A